Title: To George Washington from Jonathan Trumbull, Sr., 9 October 1778
From: Trumbull, Jonathan Sr.
To: Washington, George


          
            Dear Sir,
            New Haven October 9th 1778
          
          I have the honor to inclose a resolution of the Legislature of this State, directing me to order two Companies of Colo. Enos’s Regiment,  
            
            
            
            to the Town of Greenwich—The exposed situation of that Town and the adjacent parts will I flatter myself justify the measure.
          I am also to request that your Excellency would order a detachment of the Army under your command, to the same or some other place in the vicinity thereof, if any can, consistantly with the public good be spared for that service.
          The ravages heretofore made by the Enemy in that quarter renders the safety of the Inhabitants very precarious, this with the very great proportion of military duty that in consequence they have been obliged to perform are arguments that plead strongly in favor of the Measure—I have the Honor to be your Excellencys Most Obdt & very Hbe Sevt
          
            Jonth; Trumbull
          
        